PER CURIAM
*432*239Appellant seeks reversal of a judgment committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days and an order prohibiting him from purchasing or possessing firearms. ORS 426.130. Appellant contends that the trial court plainly erred by failing to advise him of the right to subpoena witnesses, as required by ORS 426.100(1). The state concedes that, under State v. Z. A. B. , 264 Or. App. 779, 780, 334 P.3d 480, adh'd to as modified on recons , 266 Or. App. 708, 338 P.3d 802 (2014), and State v. M. L. R ., 256 Or. App. 566, 570-71, 303 P.3d 954 (2013), the trial court committed plain error that warrants reversal. We agree with the state, accept the concession, and, for the reasons stated in those cases, exercise our discretion to correct the error.
Reversed.